NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TERRY CHISM, DOC #S11297                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D18-2141
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County, Charles Sniffen, Judge.

Terry Chism, pro se.



PER CURIAM.


             Affirmed.



CASANUEVA, SLEET, and SMITH, JJ., Concur.